Order, Supreme Court, New York County (Barbara Jaffe, J.), entered April 19, 2013, which granted the motion of defendants River Place I LLC and Silverstein Properties, Inc. (defendants) for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Following defendants’ showing of entitlement to judgment as a matter of law, plaintiff failed to raise a triable issue of fact as to whether the assault upon her by a person she had previously invited into her apartment was foreseeable (see Flynn v Esplanade Gardens, Inc., 76 AD3d 490, 492 [1st Dept 2010]). The record shows that plaintiffs electronic access key had been stolen by her assailant on the day he had visited her apartment, and although plaintiff was aware that the key had been missing for approximately one week, she never reported it to building management or requested that the key be deactivated.
We have considered plaintiffs remaining contentions and find them unavailing.
Concur — Gonzalez, PJ., Sweeny, Moskowitz, Freedman and Kapnick, JJ.